                                                                   Case 3:20-cv-00289-MMD-CLB Document 12
                                                                                                       13 Filed 08/03/20
                                                                                                                08/04/20 Page 1 of 4



                                                               1   SANDRA KETNER, ESQ.
                                                                   Nevada Bar No. 8527
                                                               2   SKetner@SHJNevada.com
                                                               3   SIMONS HALL JOHNSTON PC
                                                                   6490 S. McCarran Blvd., Ste. F-46
                                                               4   Reno, Nevada 89509
                                                                   Telephone: (775) 785-0088
                                                               5   Fax: (775) 785-0087
                                                                   Attorneys for Defendant Renown Health
                                                               6

                                                               7

                                                               8

                                                               9

                                                              10
                                                                                                UNITED STATES DISTRICT COURT
                                                              11
                                                                                                       DISTRICT OF NEVADA
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13 DONNA BATESON,                                       CASE NO.: 3:20-cv-00289-MMD-CLB
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14                         Plaintiff,
                                                                                                                      STIPULATED DISCOVERY PLAN
                                                              15 v.                                                   AND SCHEDULING ORDER
                                                              16 RENOWN HEALTH, a domestic nonprofit
                                                                 corporation,                                         SUBMITTED IN COMPLIANCE WITH
                                                              17                                                      LR 26-1(b)
                                                                               Defendant.
                                                              18

                                                              19           Pursuant to Federal Rule of Civil Procedure (“FRCP”) 26(f), and Local Rule (“LR”) II 26-
                                                              20 1(b), Plaintiff Donna Bateson (“Bateson”) and Defendant Renown Health (“Renown”) (collectively,

                                                              21 when possible, “the Parties”) submit the following Stipulated Discovery Plan and Scheduling Order

                                                              22 (“Stipulated Order”) in the above-captioned matter.

                                                              23           A.     Information Required by FRCP 26(f):
                                                              24                  1.      Counsel for the Parties conducted a meeting pursuant to FRCP 26 and LR II
                                                              25 26-1(a) on July 22, 2020. The Parties have agreed that they will serve initial disclosures on or before

                                                              26 August 5, 2020.

                                                              27                  2.       Discovery may be conducted on all discoverable matters relevant to issues
                                                              28   raised by the Complaint and any subsequent pleadings, consistent with the Federal

                                                                                                               Page 1 of 4
                                                                   Case 3:20-cv-00289-MMD-CLB Document 12
                                                                                                       13 Filed 08/03/20
                                                                                                                08/04/20 Page 2 of 4



                                                               1   Rules of Civil Procedure and the Local Rules of the District.
                                                               2                  3.      No changes in limitations, other than those set forth below, set by either the
                                                               3 Federal Rules of Civil Procedure or Local Rules for the District of Nevada are requested at this time.

                                                               4 The Parties agree that nothing in this Stipulated Order shall constitute a waiver of any objections the

                                                               5 Parties may raise or lodge in response to any discovery.

                                                               6                  4.      Discovery in this case will not be sufficiently complex to warrant conducting
                                                               7 discovery in phases.

                                                               8                  5.      The parties anticipate the production of confidential documents and
                                                               9 information in this litigation, and to facilitate that production, submit a proposed Stipulation and

                                                              10 Protective Order Regarding Confidentiality for Confidential Documents Produced by the Parties in

                                                              11 Litigation (“Protective Order”), to cover the confidential materials specified therein. (See Exhibit
SIMONS HALL JOHNSTON PC




                                                              12 1, Proposed Protective Order, attached hereto.)
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13           B.     Information Requested by LR II 26-1(b):
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14                  1.      Discovery Cut-Off Date:
                                                              15           Defendant first appeared in this matter on June 24, 2020, via its Answer to Plaintiff’s
                                                              16   Complaint. [ECF 6]. Accordingly, the deadline for completing discovery shall be December 21,
                                                              17   2020 (180 days from the date of Defendant’s Answer to Plaintiff’s Complaint).
                                                              18                  2.      Amending the Pleadings and Adding Parties:
                                                              19          The date for filing motions to amend the pleadings or to add Parties shall not be later than
                                                              20 ninety (90) days prior to the discovery cut-off date, and, therefore, not later than September 22,

                                                              21 2020. Any party causing additional Parties to be joined or brought to this action shall

                                                              22 contemporaneously therewith cause a copy of this Order to be served upon the new party or Parties.

                                                              23                  3.      Expert Disclosures:
                                                              24          The last day for disclosures required by FRCP 26(a)(2) concerning experts shall not be later
                                                              25 than 60 days before the discovery cut-off date, and, therefore, not later than October 22, 2020. The

                                                              26 last day for disclosures regarding rebuttal experts shall be November 23, 2020 (30 days after

                                                              27 October 22, 2020 is Saturday, November 21, 2020).

                                                              28 / / /

                                                                                                                Page 2 of 4
                                                                   Case 3:20-cv-00289-MMD-CLB Document 12
                                                                                                       13 Filed 08/03/20
                                                                                                                08/04/20 Page 3 of 4



                                                               1                  4.      Dispositive Motions:
                                                               2          The Parties shall file dispositive motions not more than thirty (30) days after the discovery
                                                               3 cut-off date and, therefore, not later than January 20, 2021.

                                                               4                  5.      Pretrial Order and FRCP 26(a) Disclosures:
                                                               5          If no dispositive motions are filed, and unless otherwise ordered by this Court, FRCP
                                                               6 26(a)(3) disclosures shall be made, and the Joint Pretrial order shall be filed not more than thirty

                                                               7 (30) days after the date set for filing dispositive motions, and therefore, not later than February 19,

                                                               8 2021. In the event dispositive motions are filed, the last day to file the Joint Pretrial order shall be

                                                               9 suspended until thirty (30) days after the ruling on the dispositive motions.

                                                              10                  6.      Alternative Dispute Resolution:
                                                              11          The Parties certify that they met and conferred about the possibility of using alternative
SIMONS HALL JOHNSTON PC




                                                              12 dispute-resolution processes including mediation, arbitration, and early neutral evaluation. The
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13 parties plan to attend and participate in good faith in the early neutral evaluation scheduled before
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14 Magistrate Judge Robert A. McQuaid, Jr. on August 11, 2020.

                                                              15                  7.      Alternative Forms of Case Disposition:
                                                              16          The Parties certify that they considered consent to trial by a magistrate judge under 28 U.S.C.
                                                              17 § 636(c) and FRCP 73 and the use of the Short Trial Program.

                                                              18                  8.      Electronic Evidence:
                                                              19          The parties certify that they have discussed whether they intend to present evidence in
                                                              20 electronic format to jurors for the purposes of jury deliberations.

                                                              21                  9.      Extensions or Modifications of the Discovery Plan and Scheduling Order:
                                                              22          In accordance with LR II 26-3, a stipulation or motion for modification or extension of this
                                                              23 discovery plan and scheduling order must be made no later than twenty-one (21) days prior to the

                                                              24 discovery cut-off date, and therefore, not later than November 30, 2020.

                                                              25          E.      Issues Regarding Discovery of Electronically Stored Information (“ESI”) and
                                                              26 Form of Production:

                                                              27          The Parties do not anticipate that this case will involve or require the inspection or
                                                              28 production of extensive ESI. The Parties anticipate that they will produce discovery in paper format,

                                                                                                                Page 3 of 4
                                                                   Case 3:20-cv-00289-MMD-CLB Document 12
                                                                                                       13 Filed 08/03/20
                                                                                                                08/04/20 Page 4 of 4



                                                               1 “jpg”/“jpeg” format (for pictures) or “pdf” format, unless a party contends that the native format is

                                                               2 required or preferred, e.g., for accompanying metadata evidence, in which case, the requesting party

                                                               3 may request the information or document be produced in native format. The responding party shall

                                                               4 have no obligation to produce the information or document in electronic form that is different than

                                                               5 native format. If the requesting party intends to seek discovery of ESI from sources identified as not

                                                               6 reasonably accessible, the Parties will discuss: (1) the burdens and costs of accessing and retrieving

                                                               7 the information; (2) the needs that may establish good cause for requiring production of all or part

                                                               8 of the information even if the information sought is not reasonably accessible; and (3) conditions

                                                               9 on obtaining and producing this information. In the event of a dispute, the Parties will meet and

                                                              10 confer on the matter, and if a dispute cannot be resolved, either or both Parties will request a pretrial

                                                              11 conference with the Court.
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                                   RESPECTFULLY SUBMITTED,
                                                              13
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14
                                                                    DATED this 3rd day of August, 2020.                  DATED this 3rd day of August, 2020.
                                                              15
                                                                    BY     /s/ William J. Geddes, Esq.                   BY:     /s/ Sandra Ketner, Esq.              .
                                                              16         WILLIAM J. GEDDES, ESQ.                               SANDRA KETNER, ESQ.
                                                                         THE GEDDES LAW FIRM, P.C.                             SIMONS HALL JOHNSTON PC
                                                              17         1575 Delucchi Lane, Suite 206                         6490 S. McCarran Blvd., Ste. F-46
                                                                                                                               Reno, Nevada 89509
                                                              18         Reno, Nevada 89502                                    SKetner@SHJNevada.com
                                                                         will@TheGeddesLawFirm.com
                                                              19                                                               Attorney for Defendants
                                                                         Attorney for Plaintiff
                                                              20

                                                              21
                                                                                                   IT IS SO ORDERED.
                                                              22

                                                              23
                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                              24

                                                              25
                                                                                                   DATED:      August 4, 2020.
                                                              26

                                                              27

                                                              28

                                                                                                                Page 4 of 4
